Citation Nr: 0121897	
Decision Date: 08/30/01    Archive Date: 09/06/01

DOCKET NO.  00-16 195	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to waiver of the recovery of an overpayment of 
Department of Veterans Affairs (VA) disability compensation 
benefits in the amount calculated as $16,025.07.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. L. Mason, Counsel



INTRODUCTION

The veteran is a combat-decorated and wounded veteran of the 
Vietnam War, who served on active duty from October 1966 to 
March 1969.  

This case came before the Board of Veterans' Appeals (Board) 
on appeal from a July 1999 decision by the Committee on 
Waivers and Compromises (Committee) of the St. Petersburg, 
Florida VA Regional Office (RO).  The Committee denied waiver 
pursuant to the principles of equity and good conscience.  
The Board notes that due to the veteran's relocation to a 
Federal prison in Mississippi in June 2000, his claim file 
was transferred to the Jackson, Mississippi VA RO.  Thus, the 
Jackson RO is the current servicing RO.

In his July 2000 substantive appeal, the veteran requested a 
hearing before a Member of the Board in Washington, D.C.  In 
a July 3, 2001 letter, the veteran was advised that he was 
scheduled to appear for a hearing before a Member of the 
Board in Washington, D.C. in September 2001.  However, in a 
July 20, 2001 letter, the veteran advised that he could not 
attend his scheduled hearing due to his incarceration and 
requested representation on his behalf.  The veteran's 
representative organization, Disabled American Veterans, 
submitted a written brief on behalf of the veteran in August 
2001.  


FINDINGS OF FACT

1.  The veteran was assigned an evaluation of 70 percent for 
residuals of gunshot wound of the right hand with fracture of 
the 5th metacarpal and medium neuropathy of the ulnar and 
radial nerves and hyperhidrosis of the right hand by an 
October 1969 rating decision.  At that time, he was advised 
of the conditions affecting his right to receive his 
compensation benefits, to include notice that he was to 
immediately report any changes in his address by a VA award 
letter (with attached copy of VA Form 21-6750).  This 
evaluation was reduced to 40 percent by a February 1971 
rating decision.

2.  Between 1977 and 1993, the veteran submitted several 
changes of addresses.

3.  In August 1995, the veteran requested direct deposit for 
his monthly disability check and verified his current address 
in Miami, Florida.

4.  In April 1998, VA was notified for the first time by a 
computer-matching program that the veteran had been convicted 
of a felony and incarcerated since January 1994.

5.  The veteran's spouse requested apportionment of the 
remainder of the veteran's VA compensation and was awarded 
apportionment of $382 by a November 1998 decision.

6.  In November 1998, the veteran's disability compensation 
benefits were reduced to 10 percent effective March 23, 1994, 
based on his incarceration.  This action created an 
overpayment of $16,025.07.

7.  The veteran was at fault in the creation of the 
indebtedness in the amount of $16,025.07.  Collection of the 
overpayment would not deprive the veteran of basic 
necessities or nullify the objective for which the benefits 
were intended; and a failure to make restitution would result 
in unfair gain to the veteran.  


CONCLUSIONS OF LAW

1.  The overpayment of compensation benefits in the amount of 
$16,025.07 was properly created.  38 U.S.C.A. § 5112 (West 
1991); 38 C.F.R. §§ 3.500, 3.665 (2000).

2.  Recovery of an overpayment of disability compensation 
benefits in the amount of $16,025.07 would not be against 
equity and good conscience.  38 U.S.C.A. § 5302 (West 1991); 
38 C.F.R. §§ 1.962, 1.965 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran was awarded VA disability compensation benefits 
at 70 percent in 1969, and at that time was notified of his 
rights and responsibilities related to receipt of VA 
benefits.  His VA benefits were reduced to 40 percent in a 
February 1971 rating decision.  The record contains several 
changes of address submitted by the veteran in 1977, 1992, 
and 1993.  In August 1993, the veteran submitted a change of 
address from Long Beach, California to Miami, Florida.  In 
August 1995, the veteran submitted a request for direct 
deposit of his disability compensation benefits and verified 
his home address in Miami, Florida.

In April 1998, the RO was notified through computer matching 
with the Bureau of Prisons that the veteran was incarcerated.  
In a June 1998 letter to the veteran, the RO proposed to 
reduce the veteran's VA disability compensation from 40 
percent to 10 percent based on his incarceration.  In August 
1998, the RO received a VA Form 21-4193, Notice of 
Incarceration of Veteran, confirming that the veteran had 
been incarcerated since January 21, 1994.  

In August 1998, the veteran's spouse requested apportionment 
of the balance of the veteran's disability compensation on 
behalf of herself and her child.  The veteran supported this 
request for apportionment.  Apportionment in the amount of 
$382, the balance of the veteran's disability compensation, 
was awarded to the veteran's spouse in November 1998.
 
In November 1998, the RO advised the veteran of the reduction 
of his VA disability compensation from 40 percent to 10 
percent effective in March 1994, and that an overpayment had 
been created.  In his January 1999 request for waiver, the 
veteran contended that he did not know of the requirement to 
advise the VA of his incarceration and that recoupment of the 
overpayment would cause hardship on his family as they depend 
on his VA disability compensation.

In support of the veteran's claim of hardship on his family, 
the veteran's spouse submitted a financial status report in 
January 1999, which showed that her total expenses exceeded 
income by $609.  Her expenses to include rent, food, 
utilities, car payment, and insurance totaled $1612 while her 
total income including wages of $620 and VA apportionment of 
$382 totaled $1002.  The veteran did not submit a financial 
status report for himself; however, evidence of record 
reveals that the veteran was receiving $96 in VA compensation 
in 1998 and $98 in VA compensation in 1999.  As the veteran 
is incarcerated, he did not have any expenses for rent, food, 
or utilities as he was incarcerated.

The Committee denied the veteran's request for waiver in a 
July 1999 decision on that basis that collection of the debt 
would not be against equity and good conscience.  The 
Committee determined that the veteran was at fault in the 
creation of the overpayment as he did not properly advise VA 
of his whereabouts, that the veteran had been unduly enriched 
by receiving benefits to which he was not entitled, and that 
recovery of the overpayment would not deprive him of the 
basic necessities of life or cause financial hardship.  

A veteran who is incarcerated in a federal, state, or local 
penal institution in excess of 60 days for conviction of a 
felony committed after October 7, 1980 and has a combined 
rating of 20 percent or more shall receive 10 percent 
compensation payable beginning on the 61st day of 
incarceration.  38 U.S.C.A. §§ 1114(a), 5313 (West 1991); 38 
C.F.R. § 3.665 (2000).  

Waiver of recovery of an overpayment may be authorized in a 
case in which collection of the debt would be against equity 
and good conscience.  38 U.S.C.A. §§ 5302(a), (c) (West 
1991).  In essence, "equity and good conscience" means 
fairness to both the claimant and the government.  38 C.F.R. 
§ 1.965(a) (2000).  In making this decision, consideration is 
to be given to factors such as: the fault of the debtor; a 
balancing of the fault of the debtor against any fault of the 
VA; whether collection would deprive the debtor of basic 
necessities; whether recovery would nullify the objective for 
which the benefits were intended; whether a failure to make 
restitution would result in unfair gain to the debtor; and 
whether reliance on the benefits would result in 
relinquishment of a valuable right or incurrence of a legal 
obligation.  38 C.F.R. § 1.965(a) (2000).  The list of 
elements contained in the regulation is not, however, all 
inclusive.  Ridings v. Brown, 6 Vet. App. 544, 546 (1994).
Upon review of the evidence, the Board observes that in the 
veteran's October 1969 award notification, he was provided 
with VA forms advising him of his responsibility to report 
any changes in his address.  The record shows that he 
demonstrated an awareness of this requirement as he notified 
VA of changes in address in 1977, 1992, and 1993.  Moreover, 
in August 1995, after his incarceration, the veteran 
submitted a Direct Deposit form for electronic deposit of his 
VA benefits and confirmed his home address in Miami, Florida.  
Furthermore, following his incarceration in January 1994, 
there is no evidence on file to show that he ever attempted 
to advise VA of a change in his address due to his felony 
conviction and long-term jail sentence.  It was not until a 
number of years later in 1998 that VA found out about his 
jail sentence through a computer-matching program with the 
Bureau of Prisons.  The veteran concedes that he did not 
notify VA of his incarceration status.  Accordingly, as there 
is no dispute as to the amount of overpayment, and there is 
no dispute as to the effective date of the reduction 
beginning on the 61st day of his incarceration, the Board 
finds that the overpayment was properly created.  See 38 
U.S.C.A. § 5112 (West 1991); 38 C.F.R. §§ 3.500, 3.665 
(2000).

The Board concludes that no fraud, misrepresentation or bad 
faith was involved in the creation of the overpayment and 
thus, consideration of wavier of recovery under the standard 
of equity and good conscience is not precluded by law.  38 
C.F.R. §§ 1.963(a), 1.965(b) (2000).

The Board finds that the veteran bears responsibility for the 
creation of the debt.  The record in this case clearly 
reflects that he was fully aware that his obligation to 
report any changes in his address.  It is not shown by the 
evidence that he was incapable of timely reporting any change 
in his address.  Consequently, he was at fault for failing to 
promptly notify VA of his status change and new address upon 
in his felony incarceration in 1994.  As noted above, VA was 
not at fault in the creation of the overpayment because it 
had no knowledge of his conviction until a computer-matching 
program advised it of such change in 1998.  Had the veteran 
timely notified VA of his address change due to the jail 
sentence commencing in 1993, this overpayment would not have 
occurred.  Moreover, it is not claimed or shown by the 
evidence that any event or act of God prevented him from 
notifying VA of his address change due to the long-term (in 
excess of one year) jail sentence.  Hence, the record clearly 
supports a finding that he was at fault in the creation of 
the overpayment.

With respect to whether recovery of the overpayment would 
result in undue hardship, the Board notes that the Financial 
Status Report of record pertains to the income and expenses 
of the veteran's spouse, not of the veteran against whom the 
overpayment is charged.  The Board notes that a financial 
status report as to the veteran's actual income and expenses 
is not of record.  However, as noted above, evidence of 
record reveals that the veteran received VA monthly income of 
$96 as of December 1998 and $98 as of December 1999.  The 
veteran has not reported any expenses.  Moreover, due to his 
incarceration he does not have expenses of rent, food, or 
utilities.  As it is not alleged or shown by a financial 
report or any other evidence in the file that collection of 
the debt would deprive him of the basic necessities of life 
(food, clothing, or shelter), and because the debt to the 
government is entitled to as much consideration as any other 
debt incurred, the Board concludes that collection of the 
debt would not result in undue financial hardship of the 
veteran.

The Board further finds that failure to make restitution of 
the overpayment would result in unfair gain to the veteran.  
In effect, a waiver of this overpayment would allow him to 
realize a gain (receipt of additional benefits paid for 
periods when he was not entitled due to his incarceration 
status).  Additionally, as the veteran is currently 
incarcerated in a correctional institution at the 
government's expense, the evidence does not show that 
recovery of the overpayment would deprive him of the basic 
necessities (food, shelter and clothing all provided for him 
by correctional institution) or nullify the objective for 
which the benefits were intended (compensate him at the 10 
percent rate for average impairment of earning capacity in 
civilian occupations).  Thus, withholding the amount of the 
veteran's current VA disability compensation for repayment of 
the overpayment would not cause financial hardship on the 
part of the veteran.

Accordingly, in view of the above, the Board concludes that 
waiver of recovery of this overpayment is not warranted, based 
on the standard of equity and good conscience.  38 C.F.R. 
§§ 1.963(a), 1.965(a).  As a preponderance of the relevant 
evidence has been found to be against the claim, application 
of the benefit of the doubt rule is not in order.  38 U.S.C.A. 
§ 5107(b).

With respect to the above, the Board finds that 
notwithstanding the recent amendments to title 38 of the U. 
S. Code enacted by the Veterans Claims Assistance Act of 2000 
(the VCAA), no undue prejudice to the veteran is evident by a 
disposition by the Board herein, as the amended "duty to 
notify" and duty to assist" provisions of the VCAA 
specifically provide that VA is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance will aid in substantiating 
the claim.  See Veterans Claims Assistance Act of 2000, as 
amended at 38 U.S.C. §§ 5103 and 5103A (West Supp. 2001).  
Regarding the "duty to notify," the Board finds that the 
RO's waiver decisions and statement of the case furnished to 
the veteran and his representative in connection with this 
claim provided more than sufficient notice of the kind of 
information he would need to substantiate his claim.  
Furthermore, with respect to the duty to assist, as it is not 
claimed by the veteran or shown by the record on appeal that 
there exists any additional evidence or other information 
that would be necessary to substantiate his waiver claim, the 
Board concludes that there is no reasonable possibility that 
further assistance or development will result in a grant of 
the benefits sought.  Cf. Weaver v. Principi, 14 Vet. App. 
301 (2001).


ORDER

Waiver of recovery of the overpayment of the veteran's VA 
disability compensation benefits in the amount of $16,025.07 
is denied.



		
	MILO H. HAWLEY
	Acting Member, Board of Veterans' Appeals

 

